DETAILED ACTION
The papers submitted on 01 July 2019, amending claims 16w, and adding claim 25w, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-15, 23 and 24 in the reply filed on 01 July 2019 is acknowledged.  The traversal is on the grounds that the claims are novel and patentable over Lee.  This is not found persuasive because it does not address the independence or distinctness of the inventions or all sources of burden imposed by the inventions. A serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search. Arguments of convenience or coextensiveness are insufficient showing to demonstrate that there is no undue burden. The claims do not overcome the prior art as further discussed in the following rejections.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01 July 2019.
Newly submitted claim 25 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim would have been originally classified with non-elected group II, claims 16-22, had the claim been originally filed.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution 25 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the laminate edge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 3, 10-13 and 23-24 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Lee et al. (US 7,510,757 B2).
Regarding claim 1, Lee discloses a process of manufacturing a grid structure of a layered composite material comprising fibers and resin (title/abstract), the process comprising: 
forming a grid of intersecting ribs 12 (FIG. 1, 3:28+) on a unitary sheet 22 (3:62+), the material of ribs 12 is a graphite/polymeric material combination having multiple tows of fibers running parallel to one another in a direction of a rib length (4:31+), this is equated with the claimed laying fiber material up on a base tool to form intersecting ribs defining a grid with a plurality of cavities; 
laying cap members 16 formed from one or more layers of pre-impregnated cloth material into the cavities 14 of the grid (FIG. 1-2, 4:28+), equated with the claimed fiber material to form one or more local substructures; 
placing tool 68, equated with the claimed expansion blocks, at positions of the cavities (FIG. 7, 7:20+); 
heating the assembly under pressure to activate the resin and impregnate the fiber material of the ribs and the local substructures with a resin (FIG. 7, 7:40+); and
consolidating the ribs and the local substructures jointly to form the grid structure (FIG. 7, 7:48+ and 9:9+).
Regarding claim 3, Lee discloses the fiber material forming the ribs comprises pre-impregnated or prepreg tows and the fiber material forming the local substructures comprises prepreg plies (4:26+).
Regarding claim 10, Lee discloses a compaction pressure is exerted onto the laminate edge during consolidation (FIG. 7, 7:40+ and 9:9+).

Regarding claim 12, Lee discloses the cap members 16 are formed from one or more layers of pre-impregnated cloth material (4:28+), which is equated with the patches comprises one or more plies.
Regarding claim 13, Lee discloses a tool 68 is used with a recess tailored to accommodate material for the cap members 16 (FIG. 4-5, 7).
Regarding claim 23, Lee discloses a unitary sheet 22 can optionally be bonded to end faces of the grid 11 as well as each of the cap end walls 20. The purpose of unitary sheet 22 is to provide a smooth, continuous outer surface for cellular composite structure 10 (3:62+). This is equated with the claimed placing one or more layers of fiber material on the base tool and/or over the ribs and the expansion blocks to form an outer skin.
Regarding claim 24, Lee discloses consolidating includes consolidating the ribs, the local substructures and the outer skin jointly to form the grid structure (FIG. 7, 7:40+ and 9:9+).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 7,510,757 B2) as applied to claim 1 above, further in view of Younie et al. (US 5,817,269 A).
Lee discloses tows or plies are stacked to form a cap member or local substructure, as in claim 14, and the cap member or local substructure bridges adjacent ribs, as in claim 15 (FIG. 1-3 and 7)
Lee does not appear to expressly disclose that the fiber material forming the ribs are interwoven with ends of the fiber material forming the local substructures.

At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Lee to include the interweaving of Younie, in order to provide a stronger joint by increasing the joint’s surface area.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 7,510,757 B2) as applied to claim 1 above, further in view of Brand (US 5,200,251 A).
Lee does not appear to expressly disclose that after curing connection structures are provided in the laminate edge .
However, Brand discloses a method for forming a similar composite iso-grid (title/abstract) in which the structures are included for incorporation the joint at the ends of a structure such as an intertank adapter. This concept is also applicable to reinforcement for access doors, cut-outs, and for ring frame attachment (2:25-44).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Lee to include forming structures for connecting of Brand, in order to improve the gird around these connections. 

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. laminate with a section with a thickness gradually increasing towards a row of terminal ends of the intersecting ribs.” This feature is best demonstrated in FIG. 1 element 13, reproduced below. 

    PNG
    media_image1.png
    235
    311
    media_image1.png
    Greyscale

The prior art is either silent to the edge structure or suggests that the ribs should have a gradually decreasing thickness towards their terminal ends, e.g. Brand (US 5,200,251 A).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Outon Hernández; Ignacio et al.
US 9440725 B2
Fink; Axel
US 9266303 B2
Sekine; Kazushi et al.
US 7993727 B2


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN A. SCHIFFMAN
Primary Examiner
Art Unit 1742



/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742